Per Curiam,
The single question before the court below and on this appeal is whether the real estate of the testatrix, situated in Massachusetts and Connecticut, was converted into personalty by the terms of her will. By the second paragraph of that instrument she gave her entire estate, real and personal and wherever situated, to her five children, but her evident intention was that it should be divided among them as money, for she directed that *522the share given to her daughter, Mary G. Anders, should be held in trust by a named trustee, to be by him invested “in gafe legal securities,” the income derived therefrom to be paid to the daughter. To give effect to her intention that her whole estate should be distributed as money, she gave positive direction to her executors to sell all of her real estate at public or private sale. The manifestly correct conclusion of the learned court below was that this worked an equitable conversion: Cooper’s Est., 206 Pa. 628; Battenfeld v. Kline, 228 Pa. 91. The State is therefore entitled to the inheritance tax which it claims: Dalrymple’s Eat., 215 Pa. 367.
Appeal dismissed at appellant’s costs.